DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nukada et al (US 20180244886).

Nukada teaches a polyimide precursor solution comprising resin particles and a polyimide precursor (see Claim 1).
The precursor comprises a tetracarboxylic acid dianhydride and fluorene-based diamine (i.e. 9,9-bis(4-aminophenyl)fluorene, which is listed as one of the possible diamines , see 0109)

In reference to claim 2, when a to d are zeroes, 9,9-bis(4-aminophenyl)fluorene meets the claim limitations.
Regarding claims 1, 5, 6 and 9, Nukada discloses that 25.0 g of N-methylmorpholine (organic amine compound) is added to a composition, comprising  resin particles dispersion, 400 g of water and polyimide precursor (see Example 1 at 0234).
In reference to claim 10, Nukada teaches  that the mixture of 25.0 g of N,N′-dimethylimidazolidinone (aprotic polar solvent) and 25.0 g of N-methylmorpholine (organic amine compound) is  added to the composition above (see Example 2 at 0235).

Regarding claim 11, Nukada discloses resin particles have an average particle size of 0.1 to 0.5 μm (see claim 4).

In reference to claims 12-13, Nukada teaches  resin particles are present in an amount of 20 to 600 parts by mass based on 100 parts by mass, on a solid basis, of the polyimide precursor (see claim 10).

Regarding claims 14-16, Nukada discloses a method for manufacturing a porous polyimide film including a first step of forming a coating of the polyimide precursor solution and drying the coating to form a film and a second step of heating the coating to imidize the polyimide precursor. In the second step, resin particle removal treatment is performed to obtain a porous polyimide film (see 0026). The average size of the pores may be, but not limited to, 0.1 to 0.5 μm (see 0206).

Nukada fails to teach a fluorene-based diamine in the Examples.

A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02

Therefore, it would have been obvious to  a person of ordinary skills in the art to use 9,9-bis(4-aminophenyl)fluorene in Nukada’s solution, since it clearly named in the reference.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nukada as applied to claims 1, 2 and 5-16 above, and further in view of Takegami et al (JP 2014-159519, cited in IDS)

Nukada fails to teach the claimed range of fluorene-based diamine in  the polyimide precursor.

Takegami teaches a polyimide , forming from tetracarboxylic acid anhydride, aromatic diamine and fluorene-based diamine, where the weight content of the latter component is 50.7% wt. 
The relevant calculation is the following:  14.98 g of FDA/(10.78 g of DSDA+3.79 g of BPDA +14.98 g of FDA)*100=50.7% wt. (see Example 1).

Takegami teaches polyimide resin excellent in solvent solubility while having a glass transition 
temperature over 400°C and a decomposition temperature of a resin over 500°C (see Abstract).

Therefore, it would have been obvious to  a person of ordinary skills in the art to use Takegami’s amount of fluorene-based diamine, since it provides a polyimide resin excellent in solvent solubility and very high decomposition temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765